760 N.W.2d 474 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
George Lavern BODRIE, Defendant-Appellant.
Docket No. 137566. COA No. 284198.
Supreme Court of Michigan.
February 24, 2009.

Order
On order of the Court, the application for leave to appeal the September 11, 2008 order of the Court of Appeals is considered, and it is DENIED, because the defendant has failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). The motion for stay and to consolidate proceedings and the motion to remand are DENIED.